                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00182-MOC-DSC


 HARTFORD CASUALTY INSURANCE                      )
 COMPANY,                                         )
                                                  )
                   Plaintiff,                     )
                                                  )                   ORDER
 v.                                               )
                                                  )
 DAVIS AND GELSHENEN, LLP AND                     )
 JOHN J. GELSHENEN JR.,                           )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on Plaintiff’s “Motion to Lift Stay” (document # 30)

filed January 16, 2019 and the parties’ associated briefs (documents ##31-33). This Motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §636(b)(1), and is now

ripe for the Court’s consideration.

       For the reasons set forth in Plaintiff’s “Memorandum in Support of Motion to Lift Stay”

(document #31) and Plaintiff’s “Reply in Support of Motion to Lift Stay” (document #33),

Plaintiff’s “Motion to Lift Stay” (document #30) is GRANTED.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.
                                        Signed: February 11, 2019
